Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION.  
Status of the Application
	Claims 1, 3-6, 8-16, 18 and new claims 19-24 are pending and are currently under examination.  

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 04/18/2022 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

New Rejections – necessitated by claim amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-16, 18 and new claims 19-24 are rejected under 35
U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 1 as amended recites “an siRNA that hybridizes to a target sequence in exons 1-9 of Murf-1 mRNA” and appears to depart from the claims are originally filed and is therefore considered new matter.  The claim is drawn to siRNA targeting any Murf-1, which includes mouse or human, wherein the siRNA has specific sequences targeted to specific exons 1-9 as in claims 19-24”.  
The specification as filed does not contemplate the new limitations in claim 1 or specific limitations in new claims 19-24. The specification, at tables 4A and 4B, describes siRNA targeted to exons 1-9 of mouse Murf-1 having SEQ ID Nos. 370-428 and 592-650 with only several of these sequences targeted to human Murf-1.  Sequences having SEQ ID Nos. 429-480 and 621-702 are described as targeting Murf-1 but not described as specifically targeting exons 1-9. The claimed siRNA having SEQ ID Nos. 652-702, in claims 19-24, are not described as targeting exons 1-9 of Murf-1.
 If Applicant believes that such support is present in the specification and claimed priority documents, Applicant should point, with particularity, to where such support is to be found.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 8-16 and 18-24 are provisionally rejected under the judicially created doctrine of double patenting over claims 1, 3-6 and 8-21 of co-pending Application No. 17,464,618.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.
Claims 1, 3-6 and 8-21 of ‘618 are drawn to methods of treating muscle atrophy in a subject comprising administering a siRNA that hybridizes to a target sequence of exons1-9 of Murf-1 and it would have been obvious to use the instant siRNA  that hybridizes to a target sequence of exons1-9 of Murf-1 in the methods of ‘618. The Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001 at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application. Thus, the co-pending product could be used in the method of the instant claims. 
This is a provisional obviousness-type double patenting rejection.

Response to Arguments
Claim Rejections - 35 USC § 103
The rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Sugo et al. (US 20190240346 cited on IDS filed 09/03/2021) as evidenced by Bjarne et al. ("The myotonic dystrophies: molecular, clinical, and therapeutic challenges." The Lancet Neurology 11.10 (2012): 891-905 cited on IDS filed 09/03/2021), Bodine, Sue C., et al. ("Identification of ubiquitin ligases required for skeletal muscle atrophy." Science 294.5547 (2001): 1704-1708), Vignaud et al. (Neuromuscular Disorders 20 (2010) 319-325) and Parmar et al. ("5′‐(E)‐Vinylphosphonate: A Stable Phosphate Mimic Can Improve the RNAi Activity of siRNA–GalNAc Conjugates." ChemBioChem 17.11 (2016) cited on IDS filed 09/03/2021) is withdrawn in response to claim amendments.

References considered but not cited as prior art

Sugo et al. (US 20190240346 cited on IDS filed 09/03/2021).
Bodine, Sue C., et al. ("Identification of ubiquitin ligases required for skeletal muscle atrophy." Science 294.5547 (2001): 1704-1708 cited on PTO 892 mailed 01/18/2022).
Vignaud et al. (Neuromuscular Disorders 20 (2010) 319-325 cited on PTO 892 mailed 01/18/2022).
While Sugo et al. teach methods of using a siRNA anti-transferrin conjugate to target DMPK genes and both Bodine and Vignaud et al. suggest muscle atrophy caused by Murf1 could be involved in this muscle loss in DM1 patients, none of the cited references or prior art suggest targeting exons 1-9 of Murf-1.

	Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635